EXHIBIT 10.24.2

Amended and Restated NCR Change in Control Severance Plan

Introduction

The Board of Directors of NCR Corporation (the “Company”) recognizes that, from
time to time, the Company may explore potential transactions that could result
in a Change in Control of the Company. This possibility and the uncertainty it
creates may result in the loss or distraction of certain key employees of the
Company to the detriment of the Company and its shareholders.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from employees regarding the best interests of the Company
and its shareholders without concern that employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change in Control.

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its shareholders to treat fairly its employees whose employment terminates in
connection with or following a Change in Control.

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of its employees and to seek to ensure the availability of their continued
service, notwithstanding the possibility or occurrence of a Change in Control.

Therefore, in order to fulfill the above purposes, the Board has caused the
Company to adopt this NCR Change in Control Severance Plan (the “Plan”).

The Plan is intended to comply with the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and other applicable laws.

The Plan is a sub-plan of the NCR Workforce Redeployment Plan, which is a
component of the NCR Group Benefits Plan for Active Associates, plan number 502.
To the extent the separation pay portion of the plan is a pension plan, it
qualifies for exemption from Parts II, III and IV of ERISA as a plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees under Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.

On December 31, 2008, the Plan was amended and restated in its entirety, as set
forth herein, to comply with the final regulations issued under Section 409A of
the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT OF PLAN

As of the Effective Date, the Company established the NCR Corporation Change in
Control Severance Plan. On December 31, 2008, the Plan was amended and restated
in its entirety, as set forth in this document, to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings:

(a) Base Salary. The amount a Participant is entitled to receive as wages or
salary on an annualized basis, excluding all bonus, overtime, health additive
and incentive compensation, payable by the Company as consideration for the
Participant’s services.

(b) Board. The Board of Directors of NCR Corporation.

(c) Cause. A termination for “Cause” shall have occurred where a Participant is
terminated because of (A) the willful and continued failure of the Participant
to perform substantially the Participant’s duties with the Company or any of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness) for a period of at least thirty (30) days after a
written demand for substantial performance is delivered to the Participant by
the Board or the Chief Executive Officer of the Company, specifically
identifying the manner in which the Board or the Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties; or (B) the willful engaging by the Participant in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer
(except if the Participant is the Chief Executive Officer) or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company. The termination of employment of the Participant shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice is provided to the
Participant and the Participant is given an opportunity, together with counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Participant is guilty of the conduct described in subsection (A) or
(B) above, and specifying the particulars thereof in detail.

(d) Change in Control. The occurrence of any of the following events:



--------------------------------------------------------------------------------

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either (a) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (b) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(d) any acquisition pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (iii) of this Section 2(c); or

(ii) Individuals who, as of the date of this Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date of this Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds ( 2/3) of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Corporate Transaction) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Corporate Transaction; and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction were members of the



--------------------------------------------------------------------------------

Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Corporate Transaction; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(e) Code. The Internal Revenue Code of 1986, as amended from time to time.

(f) Company. NCR Corporation and any successor thereto.

(g) Compensation Committee. The Compensation and Human Resource Committee of the
Board.

(h) Date of Termination. The date on which a Participant has a “separation from
service” with the Company and its subsidiaries within the meaning of
Section 409A of the Code.

(i) Disability. The absence of the Participant from the Participant’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness that is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Participant or the Participant’s legal representative.

(j) Effective Date. January 1, 2006.

(k) Employee. Any regular, full-time or part-time employee of the Company or its
subsidiaries.

(l) Good Reason. With respect to any Participant, the occurrence of any of the
following events without the Participant’s prior written consent:

(i) the assignment to the Participant of any duties inconsistent in any respect
with the Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, as in effect immediately
prior to a Change in Control or any other diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant, provided that, with the exception of the Participant who is the
Chief Executive Officer of the Company immediately prior to the Change in
Control, a change in the individual(s) or position(s) to whom the Participant
reports shall not by itself constitute Good Reason;

(ii) any reduction in the Participant’s Base Salary below the Required Base
Salary,

(iii) the failure to pay incentive compensation to which the Participant is
otherwise entitled under the terms of the Company’s Management Incentive Plan
for Executive Officers (“MIP”) or Long Term Incentive Program (“LTIP”), or any
successor



--------------------------------------------------------------------------------

incentive compensation plans, at the time at which such awards are usually paid
or as soon thereafter as administratively feasible;

(iv) the reduction in Target Bonus or Maximum Bonus for a Participant under the
MIP or any successor plan or the reduction in any LTIP Target Award or LTIP
Maximum Award under the LTIP or any successor incentive compensation plan, other
than in the case of a reduction in any LTIP Target Award or LTIP Maximum Award,
such reduction is pursuant to an across-the-board reduction applicable to
similarly situated executives of the Company;

(v) the failure by the Company to continue in effect any equity compensation
plan in which the Participant participates immediately prior to the Change in
Control, unless a substantially equivalent alternative compensation arrangement
(embodied in an ongoing substitute or alternative plan) has been provided to the
Participant, or the failure by the Company to continue the Participant’s
participation in any such equity compensation plan on substantially the same
basis, in terms of the level of such Participant’s participation relative to
other participants, as existed immediately prior to the Change in Control
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Participant;

(vi) Except as required by law, the failure by the Company to continue to
provide to the Participant employee benefits substantially equivalent, in the
aggregate, to those enjoyed by the Participant under the qualified and
nonqualified employee benefit and welfare plans of the Company, including,
without limitation, the pension, life insurance, medical, dental, health and
accident, disability retirement, and savings plans, in which the Participant was
eligible to participate immediately prior to the Change in Control, or the
failure by the Company to provide the Participant with the number of paid
vacation days to which such Participant is entitled under the Company’s vacation
policy immediately prior to the Change in Control;

(vii) the Company’s requiring the Participant to be based at any office or
location other than the principal place of the Participant’s employment in
effect immediately prior to the Change in Control that is more than forty
(40) miles distant from the location of such principal place of employment, or
the Company’s requiring the Participant to travel on Company business to a
substantially greater extent than required immediately prior to the Change in
Control; or

(viii) any failure by the Company to comply with Article V.

(m) LTIP Maximum Award. With respect to any Participant, the higher of (x) the
Participant’s maximum award under the LTIP or any successor plan for the year
immediately prior to the Change in Control, provided that if no maximum award
has been established for such year under such plan, the most recent year
preceding the Change in Control in which such an award has been established or
(y) the Participant’s maximum award under the LTIP or any successor plan in
effect at any time after the Change in Control. As used in this definition, the
reference to “maximum award” shall mean the maximum level under the performance
metrics the Compensation Committee may set in its exercise of downward
discretion as provided in the LTIP.



--------------------------------------------------------------------------------

(n) LTIP Target Award. With respect to any Participant, the higher of (x) the
Participant’s target award under the LTIP or any successor plan for the year
immediately prior to the Change in Control, provided that if no target award has
been established for such year under such plan, the most recent year preceding
the Change in Control in which such an award has been established or (y) the
Participant’s target award under the LTIP or any successor plan in effect at any
time after the Change in Control. As used in this definition, the reference to
“target award” shall mean the target level under the performance metrics the
Compensation Committee may set in its exercise of downward discretion as
provided in the LTIP.

(o) Maximum Bonus. With respect to any Participant, the higher of (x) the
Participant’s maximum bonus under the annual bonus plan applicable to the
Participant immediately prior to the Change in Control, provided that if no
maximum bonus has been established for such year under such plan, the year
immediately preceding the year in which the Change in Control occurs or (y) the
Participant’s maximum bonus under the annual bonus plan applicable to the
Participant in effect at any time after the Change in Control. As used in this
definition, the reference to “maximum bonus” shall mean the maximum level under
the “Management Incentive Objectives” (or any successor objectives) the
Compensation Committee may set in its exercise of downward discretion as
provided in the MIP.

(p) Participant. An Employee who meets the eligibility requirements of
Section 3.1.

(q) Plan. The NCR Corporation Change in Control Severance Plan.

(r) Plan Committee. The committee which shall have full power and authority to
administer the Plan and may delegate to one or more officers and/or employees of
the Company such duties in connection with the administration of the Plan as it
may deem necessary, advisable or appropriate. Prior to a Change in Control, the
Plan Committee shall consist of the members of the Compensation Committee;
provided, however, that any time prior to a Change in Control, the Plan
Committee may designate Incumbent Board members or individuals who were officers
of the Company as of immediately prior to the Change in Control (“Incumbent
Members”) to serve as the Plan Committee following the Change in Control. Once
designated by the Plan Committee prior to a Change in Control to serve following
a Change in Control, Incumbent Members may not be removed from the Plan
Committee following the Change in Control.

(s) Release Deadline. The 60th day immediately following the Date of
Termination.

(t) Required Base Salary. With respect to any Participant, the higher of (x) the
Participant’s Base Salary as in effect immediately prior to the Change in
Control and (y) the Participant’s highest Base Salary in effect at any time
thereafter.

(u) Separation Benefit. The benefits payable in accordance with Section 4.2 of
the Plan.

(v) Target Bonus. With respect to any Participant, the higher of (x) the
Participant’s target bonus under the annual bonus plan applicable to the
Participant immediately



--------------------------------------------------------------------------------

prior to the Change in Control, provided that if no target bonus has been
established for such year under such plans, the year immediately preceding the
year in which the Change in Control occurs or (y) the Participant’s target bonus
under the annual bonus plan applicable to the Participant in effect at any time
after the Change in Control. As used in this definition, the reference to
“target bonus” shall mean the target level under the “Management Incentive
Objectives” (or any successor objectives) the Compensation Committee may set in
its exercise of downward discretion as provided in the MIP.

(w) Tier Level. As defined in Section 3.1.

ARTICLE III

ELIGIBILITY

3.1 Participation. Each Employee who is designated by the Board as a “Section 16
officer” shall be eligible to be a Participant in the Plan. The Plan Committee
may also designate any other Employee as a Participant. In the event the Plan
Committee designates certain Participants by job title, position, function or
responsibilities, an Employee who is appointed to such a position after the
Effective Date of this Plan shall be eligible as a Participant upon the date he
or she begins his or her duties in such position, unless otherwise determined by
the Plan Committee. The Plan Committee shall designate each Participant in the
Plan as a member of a specific tier for the purposes of calculating the
Participants’ Separation Benefit under this Plan (“Tier Level”). Exhibit A,
attached hereto and made a part hereof, sets forth the initial Participants and
their respective Tier Levels, which may be amended from time to time in
accordance with the terms of the Plan.

3.2 Duration of Participation. Subject to Article VI, an Employee shall cease to
be a Participant in the Plan when he or she (i) ceases to be an Employee or
(ii) ceases to be designated by the Board as a “Section 16 officer” or
(iii) ceases to be designated by the Board as a Participant (unless, in the case
of clause (ii), the Plan Committee specifically determines that the Employee
shall remain a Participant). Notwithstanding the foregoing, a Participant who is
entitled, as a result of ceasing to be an Employee under the circumstances set
forth in Section 4.1, to payment of a Separation Benefit or any other amounts
under the Plan shall remain a Participant in the Plan until the full amount of
the Separation Benefit and any other amounts payable under the Plan have been
paid to the Participant.

ARTICLE IV

SEPARATION BENEFITS

4.1 Right to Separation Benefit. Except as otherwise provided in Section 4.4
with respect to the benefits thereunder, which shall be provided regardless of
whether a Participant incurs a termination of employment, and subject to the
restrictions of Section 4.6, a Participant shall be entitled to receive from the
Company a Separation Benefit in the amount provided in Section 4.2 if, within
the two year period following the Change in Control, (i) a Participant’s
employment is terminated by the Company without Cause (other than by reason of
the Participant’s death or Disability) or (ii) a Participant’s employment is
terminated by the Participant for Good Reason; provided, that if the termination
described in clause (i), or the event constituting Good Reason giving rise to
the termination described in clause (ii), as applicable,



--------------------------------------------------------------------------------

occurs within the six-month period ending on the date of such Change in Control
but the Participant can reasonably demonstrate that such termination or event,
as applicable, occurred at the request of a third party who had taken steps
reasonably calculated to effect a Change in Control, the termination or event,
as applicable, will be treated for all purposes of this Plan, except for
purposes of Section 4.2(c), as having occurred immediately following the Change
in Control. Notwithstanding the foregoing, in no event shall any benefits be
provided to a Participant under this Plan unless the Participant has executed a
restrictive covenant and release agreement in the form attached hereto as
Exhibit B (the “Release”), the Participant has not revoked the Release, and the
Release has become effective and irrevocable in accordance with its terms by the
Release Deadline.

4.2 Separation Benefits.

(a) In General. If a Participant’s employment is terminated in circumstances
entitling him or her to a Separation Benefit as provided in Section 4.1, the
Company shall pay such Participant a lump sum in cash, on the first business day
after the date that is six (6) months after the Date of Termination, a
Separation Benefit equal to the product of (a) the sum of the Participant’s
Required Base Salary and the Participant’s Target Bonus and (b) the Separation
Multiplier shown in Table 1 as determined by the Participant’s designated Tier
Level, together with interest from the Date of Termination to the date of
payment at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the Date of Termination.

Table 1

 

Tier Level

   Separation
Multiplier   I    300 % II    200 % III    100 %

(b) Accrued Incentive Pay. In addition, if a Participant’s employment is
terminated in circumstances entitling him or her to a Separation Benefit as
provided in Section 4.1, the Company shall pay such Participant a lump sum in
cash, in an amount equal to the sum of:

(i) the amount of any unpaid annual bonus under the MIP or any successor plan or
award under the LTIP or any successor plan for any completed performance period,
which amount shall be paid in accordance with the applicable award agreement,
but in no event later than two and one-half months after the end of the calendar
year next following the calendar year for which the annual bonus is awarded;

(ii) the product of (x) the Target Bonus and (y) a fraction, the numerator of
which is the number of days in the bonus year in which the Date of Termination



--------------------------------------------------------------------------------

occurs through the Date of Termination and the denominator of which is 365,
which amount shall be paid on the first business day after the date that is six
(6) months after the Date of Termination, together with interest from the Date
of Termination to the date of payment at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the Date of Termination; and

(iii) an award under the LTIP for each applicable performance cycle that
includes the year in which the Date of Termination occurs to the extent provided
in the LTIP or the applicable award agreement, which amount shall be paid in
accordance with the LTIP or the applicable award agreement.

(c) Time of Payment of Certain Benefits. Notwithstanding the foregoing and
subject to the restrictions of Section 4.6, in the event that a Participant’s
Date of Termination occurs within two (2) years after a Change in Control as
defined herein that is also a “change in ownership”, a “change in effective
control”, or a “change in the ownership of a substantial portion of the assets”
of the Company (within the meaning of Section 409A of the Code) and the
Participant is not a “specified employee” (within the meaning of Section 409A of
the Code) on the Date of Termination, any benefits payable to the Participant
pursuant to Section 4.2(a) and 4.2(b)(ii) shall be paid within thirty (30) days
following the Release Deadline.

(d) Welfare and Other Benefits.

(i) In addition, during the Welfare Benefit Period or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall provide to a Participant entitled to a Separation Benefit,
continued health care, dental and life insurance for the Participant and/or the
Participant’s family at least equal to, and at the same cost to the Participant
and/or the Participant’s family, as those that would have been provided to them
in accordance with the plans, programs, practices and policies in effect as of
immediately prior to a Change in Control or, if more favorable to the
Participant, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliates and their families; provided ,
however , that notwithstanding the Welfare Benefit Period, such medical and
other welfare benefits shall terminate upon such time as the Participant becomes
reemployed with another employer and is eligible to receive such benefits under
another employer provided plan. For the purposes of this Section 4.2(d)(i), the
term “Welfare Benefit Period” shall mean (x) for Participants designated as Tier
Level I, three years; (y) for Participants designated as Tier Level II, two
years; and (z) for Participants designated as Tier Level III, one year. The
Participant’s entitlement to COBRA continuation coverage under Section 4980B of
the Code (“COBRA Coverage”) shall not be offset by the provision of benefits
under this Section 4.2(d) and the period of COBRA Coverage shall commence at the
end of the Welfare Benefit Period, during which the Participant receives
benefits under this Section 4.2(d)(i).

(ii) A Participant entitled to a Separation Benefit will also be entitled to
participate in the Company’s outplacement assistance program, provided by the
Company’s selected outplacement services firm, as in effect under the Company’s
policy applicable to the Participant on the date of the Change in Control, for a
period of one (1) year following his or her Date of Termination.



--------------------------------------------------------------------------------

(iii) In addition, to the extent a Participant entitled to a Separation Benefit
was eligible to receive financial counseling benefits under the Company’s policy
in effect at the time of a Change in Control, such Participant shall be entitled
to receive such financial counseling benefits for a period of one (1) year
following his or her Date of Termination.

(iv) The continued benefits described in this Section 4.2(d) that are taxable
benefits (and that are not disability pay or death benefit plans within the
meaning of Section 409A of the Code) are intended to comply, to the maximum
extent possible, with the exception to Section 409A of the Code set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent that any of
those benefits either do not qualify for that exception, or are provided beyond
the applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (i) any reimbursement of eligible expenses shall be paid within 30 days
following the Participant’s written request for reimbursement; provided that the
Participant provides written notice no later than 60 days prior to the last day
of the calendar year following the calendar year in which the expense was
incurred; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any other calendar year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

4.3 Other Benefits Payable. The Separation Benefit provided pursuant to
Section 4.2 above shall be provided in addition to, and not in lieu of, all
other accrued or vested or earned but deferred compensation, rights, options or
other benefits which may be owed to a Participant upon or following termination,
including but not limited to accrued vacation or sick pay, reimbursement for
business expenses previously incurred, amounts or benefits payable under any
bonus or other compensation plans, the MIP, the LTIP, stock option plan, stock
ownership plan, stock purchase plan, life insurance plan, health plan,
disability plan or similar or successor plan, other than any severance plan,
program, agreement or arrangement, including but not limited to the NCR
Workforce Redeployment Plan, unless such plan, program, agreement or arrangement
has a specific reference to this Section 4.3. Stock options and other stock
awards under the NCR Management Stock Plan will vest and become payable or
exercisable upon the occurrence of a Change in Control to the extent provided in
that plan.

4.4 Tax Gross-Up.

(a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Participant of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 4.4(a), if it shall be
determined that the Participant is entitled to the Gross-Up Payment, but that
the Parachute Value of all Payments does not exceed 110% of the



--------------------------------------------------------------------------------

Safe Harbor Amount, then no Gross-Up Payment shall be made to the Participant
and the amounts payable under this Plan shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, shall be made by
first reducing the payments under Section 4.2(a), and then any payments due
under Section 4.2(b)(ii), and then any benefits due under Section 4.2(d) (with
benefits or payments in any group having different payment terms being reduced
on a pro-rata basis). For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under the Sections of this Plan identified in the
immediately preceding sentence (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Plan would not result in a reduction
of the Parachute Value of all Payments to the Safe Harbor Amount, no amounts
payable under the Plan shall be reduced pursuant to this Section 4.4(a).
Notwithstanding anything in this Plan to the contrary, the Company’s obligations
under this Section 4.4 shall not be conditioned upon the Participant’s
termination of employment. By way of example, in the event of a Change in
Control which does not result in a Participant’s termination of employment or
entitlement to a Separation Benefit under this Plan, but which causes the
accelerated vesting of such Participant’s stock options under a separate plan
giving rise to an Excise Tax, the Company’s obligations under this Section 4.4
shall apply with respect to such accelerated vesting.

(b) Subject to the provisions of Section 4.4(c), all determinations required to
be made under this Section 4.4, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by the Company’s then current
independent outside auditors, or such other nationally recognized certified
public accounting firm as may be designated by the Plan Committee immediately
prior to a Change In Control (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Participant
within 15 business days of the receipt of notice from the Participant that there
has been a Payment or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Plan Committee
may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 4.4, shall be paid by the Company to the Participant
within 5 days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Participant. As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 4.4(c) and the Participant thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant.

(c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later



--------------------------------------------------------------------------------

than 10 business days after the Participant is informed in writing of such
claim. The Participant shall apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid. The Participant shall not
pay such claim prior to the expiration of the 30-day period following the date
on which the Participant gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Participant in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Participant shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 4.4(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Participant and direct the Participant to sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided , however , that, if the Company pays such
claim and directs the Participant to sue for a refund, the Company shall
indemnify and hold the Participant harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Participant shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Participant of a Gross-Up Payment or payment by
the Company of an amount on the Participant’s behalf pursuant to Section 4.4(c),
the Participant becomes entitled to receive any refund with respect to the
Excise Tax to which such



--------------------------------------------------------------------------------

Gross-Up Payment relates or with respect to such claim, the Participant shall
(subject to the Company’s complying with the requirements of Section 4.4(c), if
applicable), to the extent permitted by law, promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the Company of an amount on the
Participant’s behalf pursuant to Section 4.4(c), a determination is made that
the Participant shall not be entitled to any refund with respect to such claim
and the Company does not notify the Participant in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall, to the extent permitted by
law, offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

(e) Notwithstanding any other provision of this Section 4.4 but subject to
Section 4.6, the Company may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Participant, all or any portion of any Gross-Up Payment, and the
Participant hereby consents to such withholding. Moreover, in order to comply
with Section 409A of the Code, the Company and the Participant shall take all
steps reasonably necessary to ensure that any Gross-Up Payment, Underpayment or
other payment or reimbursement made to the Participant pursuant to this
Section 4.4 will be paid or reimbursed on the earlier of (i) the date specified
for payment under this Section 4.4, or (ii) December 31st of the year following
the year in which the applicable taxes are remitted or, in the case of
reimbursement of expenses incurred due to a tax audit or litigation to which
there is no remittance of taxes, the end of the calendar year following the year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the litigation in accordance with Section 409A of the
Code.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 4.4.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

(iv) The “Safe Harbor Amount” means 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the



--------------------------------------------------------------------------------

Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

4.5 Payment Obligations Absolute. Except as otherwise provided in
Section 4.2(d), the Company’s obligation to make the payments provided for in
this Plan and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan, and such amounts shall not be reduced
whether or not the Participant obtains other employment.

4.6 Section 409A. For purposes of this Plan, “termination of employment” or
words or phrases to that effect shall mean a “separation from service” within
the meaning of Section 409A of the Code. Notwithstanding the foregoing
provisions of this Article IV, if the Participant is a “specified employee,” as
determined under the Company’s policy for identifying specified employees on the
Date of Termination, then to the extent required in order to comply with
Section 409A of the Code, all payments, benefits or reimbursements paid or
provided under this Plan that constitute a “deferral of compensation” within the
meaning of Section 409A of the Code, that are provided as a result of a
“separation from service” within the meaning of Section 409A of the Code and
that would otherwise be paid or provided during the first six months following
such Date of Termination shall be accumulated through and paid or provided
(together with interest from the Date of Termination to the date of payment at
the applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on
the Date of Termination), on the first business day after the date that is six
months following the Participant’s Date of Termination (or, if the Participant
dies during such six-month period, within 90 days after the Participant’s
death).

ARTICLE V

SUCCESSOR TO COMPANY

This Plan shall bind any successor of or to the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Plan if no succession had taken place. In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
term “Company,” as used in this Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

6.1 Duration. The Plan shall continue in effect from the Effective Date through
December 31, 2007; provided, however, that the Plan shall renew automatically
for



--------------------------------------------------------------------------------

successive one-year periods, unless the Board determines, through a resolution
duly adopted by a majority of the entire membership of the Board no later than
ninety (90) days prior to the expiration of the then current term, that the Plan
shall not be extended, in which event the Plan shall terminate at the expiration
of the then current term. In the event that a Change of Control occurs within
one year following a termination, the Plan shall not so terminate. If a Change
in Control occurs, this Plan shall continue in full force and effect and shall
not terminate or expire until after all Participants who become entitled to any
payments hereunder shall have received such payments in full and all adjustments
required to be made pursuant to Section 4.4 have been made.

6.2 Amendment and Termination. The Plan may be amended in any respect by
resolution adopted by a majority of the Board; provided, however, in the event
that a Change in Control occurs within one year following an amendment to the
Plan that would adversely affect the rights or potential rights of Participants,
the amendment will not be effective. In anticipation of or on or following a
Change in Control, the Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect which adversely
affects the rights of Participants without the consent of each Participant so
affected. For the avoidance of doubt, removal of a Participant as a Participant
(other than as a result of the Participant ceasing to be an Employee) or a
decrease in the Participant’s Tier Level shall be deemed to be an amendment of
the Plan which adversely affects the right of the Participant.

6.3 Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Board. An amendment of the Plan in accordance with the terms hereof shall
automatically effect a corresponding amendment to all Participants’ rights and
benefits hereunder. A termination of the Plan shall in accordance with the terms
hereof automatically effect a termination of all Participants’ rights and
benefits hereunder.

ARTICLE VII

MISCELLANEOUS

7.1 Determinations of the Plan Committee; Dispute Resolution. Any interpretation
or construction of, or determination or action by, the Plan Committee with
respect to the Plan and its administration shall be binding upon any and all
parties and persons affected thereby, subject to the exclusive appeal procedure
set forth herein, except for any interpretation or construction of, or
determination or action by, the Plan Committee relating to whether a Participant
has “Good Reason” to resign, which shall not be determined by the Plan Committee
but instead shall be subject to de novo review. If any person eligible to
receive benefits under the Plan, or claiming to be so eligible, believes he or
she is entitled to benefits in an amount greater than those which he or she has
received (a “Claimant”), he or she may file a claim in writing with the NCR
Pension and Benefits Committee (“PBC”). The PBC shall review the claim and,
within 90 days after the claim is filed, shall give written notice to the
Claimant of the decision. If the claim is denied, the notice shall give the
reason for the denial, the pertinent provisions of the Plan on which the denial
is based, a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary, and an explanation of the claim review procedure under
the



--------------------------------------------------------------------------------

Plan. Any person who has had a claim for benefits denied by the PBC shall have
the right to request review by the Plan Committee. Such request must be in
writing, and must be made within 60 days after such person is advised of the
denial of benefits. If written request for review is not received within such 60
day period, the Claimant shall forfeit his or her right to review. The Plan
Committee shall review claims that are appealed, and may hold a hearing if it
deems necessary, and shall issue a written notice of the final decision. Such
notice shall include specific reasons for the decision and specific references
to the pertinent Plan provisions on which the decision is based. The decision
shall be final and binding upon the Claimant and the Plan Committee and all
other persons involved. Any dispute or controversy arising under or in
connection with this Plan and not resolved through the foregoing process shall
be settled exclusively by arbitration in the City of Dayton, Ohio, in accordance
with the rules of the American Arbitration Association then in effect. In
addition, and as an exclusive alternative to the filing of a claim with the PBC,
a Claimant may seek to resolve a dispute or controversy by filing a claim in
arbitration without first seeking the review of the PBC or Plan Committee. The
arbitrator may award only those damages which are consistent with the terms of
this Plan, and shall not have authority to award punitive damages. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.

7.2 Indemnification. If a Participant institutes any legal action in seeking to
obtain or enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Plan, the Company shall
reimburse the Participant for all reasonable costs and expenses relating to such
legal action that are incurred at any time from the Effective Date through the
Participant’s remaining lifetime or, if longer, through the 20th anniversary of
the Effective Date, including reasonable attorney’s fees and expenses incurred
by such Participant, unless a court or other finder of fact having jurisdiction
thereof makes a determination that the Participant’s position was frivolous. In
no event shall the Participant be required to reimburse the Company for any of
the costs and expenses relating to such legal action. The Company’s obligations
under this Section 7.2 shall survive the termination of this Plan. In order to
comply with Section 409A of the Code, in no event shall the payments by the
Company under this Section 7.2 be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided, that the Participant shall have submitted an invoice for such fees and
expenses at least 60 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Participant’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.

7.3 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its Subsidiaries’
regarding termination of employment.

7.4 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



--------------------------------------------------------------------------------

7.5 Section 409A Savings Clause. While the tax treatment of the payments and
benefits provided under this Plan is not warranted or guaranteed, it is intended
that such payments and benefits shall either be exempt from the application of,
or comply with, the requirements of Section 409A of the Code. This Plan shall be
construed, administered, and governed in a manner that effects such intent. If
any compensation or benefits provided by this Plan may result in the application
of Section 409A of the Code, the Company shall modify the Plan in the least
restrictive manner necessary in order to exclude such compensation from the
definition of “deferred compensation” within the meaning of such Section 409A or
in order to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and without any diminution in
the value of the payments to the Participants. Further, to the extent that any
deferred compensation (within the meaning of Section 409A of the Code) is
payable by the Company pursuant to this Plan during a designated period, no
Participant shall have any right to designate the taxable year of payment of
such deferred compensation.

7.6 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of Maryland, without
reference to principles of conflict of law, and to the extent not preempted by
ERISA.

7.7 Trust. The Compensation Committee may establish a trust with a bank trustee,
for the purpose of paying benefits under this Plan. If so established, the trust
shall be a grantor trust subject to the claims of the Company’s creditors and
shall, immediately prior to a Change in Control, be funded in cash or common
stock of the Company or such other assets as the Compensation Committee deems
appropriate with an amount equal to 120 percent of the aggregate benefits
payable under this Plan (including without limitation any required Gross-Up
Payments) assuming that all Participants in the Plan incurred a termination of
employment entitling them to Separation Benefits immediately following the
Change in Control, provided, that, in the event that such funding would result
in the imposition of taxes and penalties under Section 409A of the Code with
respect to any current or former Section 16 officers or any “covered employees”
within the meaning of Section 162(m) of the Code, the trust shall not be funded
with respect to such individuals.

7.8 Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such Federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

IN WITNESS WHEREOF, the NCR Corporation Change in Control Severance Plan is
amended and restated effective December 31, 2008.

 

NCR Corporation By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources



--------------------------------------------------------------------------------

Exhibit A

Participants and Tier Levels

The following positions are the Participants, and their respective Tier Levels,
under this Plan:

 

Position

   Tier
Level President and Chief Executive Officer    I Executive Vice President,
Industry Solutions Group    II Senior Vice President and Chief Financial Officer
   II

Senior Vice President, Worldwide Sales

   II Senior Vice President, NCR Services    II Senior Vice President, Worldwide
Operations    II Senior Vice President, General Counsel and Secretary    II
Senior Vice President, Human Resources    II Senior Vice President and General
Manager, NCR Consumables    II



--------------------------------------------------------------------------------

Exhibit B

Form of

GENERAL RELEASE

 

1. In consideration of the payments and benefits to which                     
(the Participant”) is entitled from the NCR Corporation Change in Control
Severance Plan (the “Plan”) as set forth on Schedule A hereto, the Participant
for himself, his heirs, administrators, representatives, executors, successors
and assigns (collectively “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge NCR Corporation (the
“Company”) and its subsidiaries, affiliates and divisions (the “Affiliated
Entities”) and their respective predecessors and successors and their
respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age [(including the Age Discrimination in Employment Act of
1967)], national origin, religion, disability, or any other unlawful criterion
or circumstance, relating to the Participant’s employment or termination
thereof, which the Participant and Releasors had, now have, or may have in the
future against each or any of the Releasees from the beginning of the world
until the date hereof (the “Execution Date”).

 

2. [The Participant acknowledges that: (i) this entire agreement is written in a
manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this agreement; (iii) he was given a period of
[forty-five][twenty-one] days within which to consider this agreement; and
(iv) to the extent he executes this agreement before the expiration of the
[forty-five][twenty one]-day period, he does so knowingly and voluntarily and
only after consulting his attorney. The Participant shall have the right to
cancel and revoke this agreement during a period of seven days following the
Execution Date, and this agreement shall not become effective, and no money
shall be paid hereunder, until the day after the expiration of such seven-day
period. The seven-day period of revocation shall commence upon the Execution
Date. In order to revoke this agreement, the Participant shall deliver to the
Company, prior to the expiration of said seven-day period, a written notice of
revocation. Upon such revocation, this agreement shall be null and void and of
no further force or effect.]

 

3.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: the obligations of the Company set forth in the Plan or other
obligations that, in each case, by their terms, are to be performed after the
date hereof (including, without limitation, obligations to Participant under any
stock option, stock award or agreements or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); obligations to indemnify the Participant
respecting acts or omissions in connection with the Participant’s service as a



--------------------------------------------------------------------------------

 

director, officer or employee of the Affiliated Entities; obligations with
respect to insurance coverage under any of the Affiliated Entities’ (or any of
their respective successors) directors’ and officers’ liability insurance
policies; or any right Participant may have to obtain contribution in the event
of the entry of judgment against Participant as a result of any act or failure
to act for which both Participant and any of the Affiliated Entities are jointly
responsible.

 

4. The Participant agrees that for a period of eighteen months after the Date of
Termination, without the prior written consent of the Chief Executive Officer of
the Company, the Participant will not (1) render services directly or indirectly
to any Competing Organization (as defined below) involving the development,
manufacture, marketing, advertising or servicing of any product, process, system
or service upon which the Participant worked or in which the Participant
participated during the last three years of the Participant’s employment with
the Company, (2) directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of the Company to terminate his or her
employment with or otherwise cease his or her relationship with the Company,
(3) canvass or solicit business with any firm or company with whom the
Participant worked during the preceding five years while employed by the
Company, including customers of the Company, or (4) disclose to any third party
any of the Company’s confidential, technical, marketing, business, financial or
other information not publicly available. As used in this paragraph 4,
“Competing Organization” means an organization identified by the Chief Executive
Officer of the Company and set forth on Schedule B as such Schedule may be
updated or augmented from time to time, provided that in no event shall any
organizations be added to Schedule B in anticipation of, on or following a
Change in Control. In the event that a Change in Control occurs within one year
following the addition of any organizations to Schedule B, such organization
shall not be considered to be a “Competing Organization” for any purpose. The
Participant understands that if the Participant breaches this section, the
Company may sustain irreparable injury and may not have an adequate remedy at
law. As a result, the Participant agrees that in the event of the Participant’s
breach of this section, the Company may, in addition to any other remedies
available to it, bring an action or actions for injunction, specific
performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

5. This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Maryland, without reference to its
principles of conflict of laws.

 

6. It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this Agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this Agreement in order to render the same valid and enforceable.



--------------------------------------------------------------------------------

7. This Agreement may not be orally canceled, changed, modified or amended, and
no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to the Agreement.

 

8. If the Participant institutes any legal action in seeking to obtain or
enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by the Plan, the Company shall
reimburse the Participant for all reasonable costs and expenses relating to such
legal action, including reasonable attorney’s fees and expenses incurred by such
Participant, unless a court or other finder of fact having jurisdiction thereof
makes a determination that the Participant’s position was frivolous. In no event
shall the Participant be required to reimburse the Company for any of the costs
and expenses relating to such legal action. The reimbursement of legal fees
shall be subject to the procedures and restrictions set forth in Section 7.2 of
the Plan.

 

9. Capitalized terms used but not defined herein shall have the meaning set
forth in the Plan.

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement, which
includes a release.

 

NCR CORPORATION By:  

 

Name:   Title:   PARTICIPANT Voluntarily Agreed to and Accepted this      day of
         20    

 

[                    ]



--------------------------------------------------------------------------------

Schedule A

Benefits Payable to Participant